[Cite as Pryor v. Heath, 2017-Ohio-7832.]


                                       COURT OF APPEALS
                                      STARK COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


NC LAFONSE PRYOR,                           :       JUDGES:
                                            :       Hon. Patricia A. Delaney, P.J.
        Relator,                            :       Hon. William B. Hoffman, J.
                                            :       Hon. Craig R. Baldwin, J.
-vs-                                        :
                                            :
JUDGE TARYN L. HEATH, ET. AL.,              :       Case No. 2017CA00023
                                            :
        Respondents,                        :       OPINION



CHARACTER OF PROCEEDING:                            Writ of Prohibition



JUDGMENT:                                           Dismissed



DATE OF JUDGMENT:                                   September 25, 2017


APPEARANCES:

For Relator                                         For Respondent Taryn L. Heath

NC LAFONSE PRYOR, pro se                            MARK CALDWELL
Inmate #A700536                                     Stark County Prosecutor
Mansfield Correctional Institution                  110 Central Plaza South, Suite 510


1150 N. Main Street                                 Canton, Ohio 44702
Mansfield, Ohio 44905
                                                    For Respondents Judge Curt Werren
                                                    and Judge John A. Poulos

                                                    ANDREA M. SCASSA
                                                    Staff Attorney
                                                    Canton Municipal Court
                                                    218 Cleveland Ave. S.W.
Stark County, Case No. 2017CA00023                                                     2


                                                      Canton, Ohio 44702



Baldwin, J.

       {¶1}   NC Lafonse Pryor has filed a petition for writ of prohibition against Judge

Taryn Heath, Judge Curt Werren, and Judge John A. Poulos.

       {¶2}   Relator claims Respondents lack jurisdiction because Relator’s arrest was

made without a warrant, his bond was excessive, he was not given a prompt “judicial

determination,” and his extradition from Georgia was improper.

                                               FACTS

       {¶3}   On August 1, 2016, a rape occurred in the City of Canton. Relator was

arrested the next day on August 2, 2016 in Georgia on an outstanding warrant for failure

to register as a sex offender. He was a suspect in the August 1, 2016 rape at the time of

his arrest. On August 3, 2016, charges were filed against Relator for rape, kidnapping,

and felonious assault relating to the August 1, 2016 Canton rape.

       {¶4}   Relator states he waived extradition in Georgia without the presence of

counsel. He was returned to Ohio and arraigned on charges of failure to register as a sex

offender, rape, kidnapping, and felonious assault. His bond was set in the municipal court

at 20 million dollars. Relator was directly indicted by the grand jury prior to the preliminary

hearing being held. The bond was later reduced to two million dollars by the common

pleas court. According to the trial court’s docket, Relator has now pled guilty to rape,

kidnapping and felonious assault and has been sentenced.

                                           PROHIBITION
Stark County, Case No. 2017CA00023                                                     3


       {¶5}   To be entitled to the requested writ of prohibition, petitioner must establish

that (1) the court is about to exercise or has exercised judicial power, (2) the exercise of

that power is unauthorized by law, and (3) denying the writ would result in injury for which

no other adequate remedy exists in the ordinary course of law. State ex rel. Bell v. Pfeiffer,

131 Ohio St. 3d 114, 2012–Ohio–54, 961 N.E.2d 181, ¶ 18; State ex rel. Miller v. Warren

Cty. Bd. of Elections, 130 Ohio St. 3d 24, 2011–Ohio–4623, 955 N.E.2d 379, ¶ 12.” State

ex rel. Walton v. Williams, 145 Ohio St. 3d 469, 471, 2016–Ohio–1054, 50 N.E.3d 520,

523, ¶ 13 (2016).

       {¶6}   A writ of prohibition, regarding the unauthorized exercise of judicial power,

will only be granted where the judicial officer's lack of subject-matter jurisdiction is patent

and unambiguous. Ohio Dept. of Adm. Serv., Office of Collective Bargaining v. State Emp.

Relations Bd. (1990), 54 Ohio St. 3d 48, 562 N.E.2d 125.

                                        EXCESSIVE BOND

       {¶7}   Although the petition is disjointed and difficult to understand, Relator claims

the bond set by Respondents was excessive.

       {¶8}   “[A] complaint for a writ of habeas corpus is the proper vehicle for

challenging excessive bail. A writ of prohibition may not be employed to challenge

excessive bail. State ex rel. Baker v. Troutman (1990), 50 Ohio St. 3d 270, 553 N.E.2d
1053; In re Green (1995), 101 Oho App.3d 726; State ex rel. McFaul (Sept. 30, 1997),

Cuyahoga App. No. 73124, unreported; State ex rel. Ghali v. McFaul (Oct. 15, 1996),

Cuyahoga App. No. 71334, unreported. ”Novak v. State, 8th Dist. Cuyahoga No. 78263,

2000 WL 1006552, *1.
Stark County, Case No. 2017CA00023                                                 4


       {¶9}   Because prohibition is not the proper vehicle to challenge an improper bond,

the writ of prohibition does not lie with respect to the bond claim.
Stark County, Case No. 2017CA00023                                                    5


                                 TRIAL COURT’S JURISDICTION

        {¶10} Relator generally argues that both the municipal and common pleas courts

lack jurisdiction over his case due to an unlawful arrest, a lack of “judicial determination,”

and faulty extradition.

        {¶11} “In the absence of a patent and unambiguous lack of jurisdiction, a court

having general subject-matter jurisdiction can determine its own jurisdiction and a party

challenging that jurisdiction has an adequate remedy by appeal.” State ex rel. Nalls v.

Russo, 96 Ohio St. 3d 410, 2002-Ohio-4907, 775 N.E.2d 522, ¶ 18.”State ex rel. State v.

Lewis, 99 Ohio St. 3d 97, 2003-Ohio-2476, 789 N.E.2d 195, ¶ 19 (2003).

        {¶12} Relator concedes he was charged with several felony offenses. The courts

of common pleas have “original jurisdiction of all crimes and offenses, except * * * minor

offenses[.]” R.C. 2931.03. Further, the municipal court has jurisdiction to hear felony

cases committed within its territory. In all felony cases, the municipal court may conduct

preliminary hearings and other necessary hearings prior to the indictment of the

defendant. R.C. 1901.20

        {¶13} Respondents all properly had general subject matter jurisdiction over

Relator’s case. When subject matter jurisdiction is not patently and unambiguously

lacking, a trial court can determine its own jurisdiction. If the trial court makes an

erroneous determination regarding jurisdiction, a litigant can challenge the determination

by way of direct appeal. The direct appeal provides an adequate remedy at law the

existence of which precludes the issuance of a writ of prohibition.
Stark County, Case No. 2017CA00023                                     6


      {¶14} Because Relator has or had an adequate remedy at law, the writ of

prohibition will not issue. The instant cause is dismissed.

By: Baldwin, J.

Delaney, P.J. and

Hoffman, J. concur.